Citation Nr: 0936057	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Muskogee, Oklahoma, which, in pertinent part, reopened 
and denied the Veteran's claim of service connection for a 
low back disability.  

The Board previously remanded the claim in February 2007 for 
a Travel Board hearing.  The Veteran participated in a Travel 
Board hearing before the undersigned in June 2007.  A 
transcript of that proceeding has been associated with the 
claims folder.

In August 2007, the Board reopened the claim and remanded for 
additional development.  The case was again remanded in June 
2008, and now returns for appellate consideration.

Subsequent to the issuance of the July 2009 supplemental 
statement of the case (SSOC), the Veteran submitted an August 
2009 statement in support of his claim.  This statement, 
which refers to his back injury in service, is essentially 
duplicative of the arguments already advanced by the Veteran 
and his representative.  The Board concludes that there is no 
prejudice to the Veteran by the Board's consideration of the 
issue presently on appeal without first remanding it to the 
Agency of Original Jurisdiction (AOJ).  See Bernard v. Brown, 
4 Vet. App. 384, 392- 94 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran's low back disability had its onset in service, that 
arthritis manifested within one year of service separation, 
or that his low back disability is otherwise related to his 
active military service to include an inservice back injury.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2005 and October 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim.  He was also told that it was still his responsibility 
to support the claim with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in December 2006 and October 2007 
letters and was given ample opportunity to respond.  No 
response was received, and the claim was readjudicated in a 
July 2009 supplemental statement of the case.  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  A request for private records from Dr. Rowe, 
chiropractor, returned a negative response.  The Veteran was 
notified accordingly in a September 2008 letter.  In 
addition, an attempt was made to obtain clinical records from 
Oak Knoll Naval Hospital from 1964 to 1966.  No records were 
found, and in June 2009, the RO make a formal finding on the 
unavailability of Oak Knoll Naval Hospital records.  The 
Veteran was notified of the negative response in a June 2009 
letter.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in January 2008 to 
obtain an opinion as to whether his low back condition can be 
directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and the report 
itself is thoroughly supported by objective and clinical 
findings.  The Board, therefore, concludes that the January 
2008 examination report is adequate upon which to base a 
decision in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has a low back disability as a 
result of active service.  Specifically, he argues that he 
suffered a back injury while stationed in Korea.  See Travel 
Board hearing transcript, June 2007.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed the service treatment records and 
finds there to be medical evidence of a back injury in 
service.  The records show that X-rays of the lumbosacral 
spine were taken in June 1953.  It was noted that the Veteran 
had previously suffered an injury to the back in 1951 while 
in Korea and that he had experienced constant back pain 
since.  The X-rays showed five lumbar bodies with a partial 
lumbarization of the 1st sacral segment.  There was some loss 
of lordotic curvature but the films were otherwise negative.  
The sacro-iliac joints were also negative.  Service treatment 
records show that the Veteran was seen again for back pain in 
September 1953 after unloading boxcars.  He complained of 
pain in the lumbar area with symptoms of radiation.  It was 
noted that the Veteran had previous difficulty with his back 
in July 1952.  Based on the evidence in the service treatment 
records, the Board acknowledges that the Veteran incurred a 
back injury in service. The inquiry that follows is whether 
there is medical evidence of a current disability.

Private treatment records dated from 1987 to 1998 from Indian 
Health Services reflect ongoing complaints of back pain 
variously assessed as low back strain and back spasms.  VA 
treatment records dated in January 1999 indicate that the 
Veteran was wearing a back brace due to back pain.  

The Veteran was afforded a VA examination in January 2008.  
The examiner provided a summary of the Veteran's relevant 
medical history and noted his inservice treatment for back 
pain.  A physical examination was conducted.  X-ray of the 
lumbosacral spine showed diffuse severe degenerative disc 
disease at L1 through S1 with a vacuum disc phenomenon and 
posterior osteophytes at every level.  Afterwards, the 
Veteran was diagnosed with lumbosacral degenerative disc 
disease and degenerative joint disease.  In rendering an 
opinion as to the etiology of this condition, the examiner 
observed that there was a lapse of medical evidence between 
1953 and 1987 to show ongoing symptoms of a spine disorder or 
a diagnosed condition thereof.  It was noted that the Veteran 
was working as a truck driver during that time period.  The 
examiner further pointed out that Indian hospital records 
dated in November 1989 indicated the Veteran was running 
about two and a half miles every day and was therefore shown 
to be very active during that time.  Given the lack of 
medical evidence to substantiate the chronicity during the 34 
year period between 1953 and 1987, the examiner opined that 
it was less likely than not that the Veteran's currently 
diagnosed spinal disorder could be related to his service 
injury to include the low back findings in 1953.  

In view of the diagnosis of lumbosacral degenerative disc 
disease and degenerative joint disease, as well as the 
medical records showing ongoing treatment for back pain, the 
Board finds that the Veteran does indeed have a current 
disability of the low back.  Having concluded that there is 
medical evidence of an inservice injury and a current 
disability, the Board must now determine whether there is a 
nexus between the two.  

Taking into account all of the relevant evidence of record, 
the Board finds that there is no competent evidence 
demonstrating a nexus between the Veteran's current low back 
disability and his inservice back injury.  Significantly, the 
January 2008 VA examination report gives the opinion that it 
is less likely than not that the Veteran's current spinal 
disorder is related to the documented inservice complaints 
concerning his back.  The Board notes that the earliest 
documented evidence of post-service medical treatment in this 
case is more than three decades after the Veteran's period of 
service had ended.  This period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's self-reported 
continuity of symptomatology of back pain dating back to his 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Board must also consider the fact that the 
Veteran is recalling events that occurred decades ago.  For 
this reason, the VA examiner opined that it was less likely 
than not that the Veteran's current disability was caused by, 
or the result of service.  This opinion is the only competent 
medical evidence of record addressing whether his current low 
back disability is related to service.  Therefore, while the 
Veteran's statements are within his competence to make, and 
are of some probative value, the Board ultimately places more 
probative weight on the opinion of the competent medical 
professional, as her findings are consistent with and 
supported by the medical evidence of record.  

The Board is mindful of the Veteran's statements regarding 
the etiology of his low back disability.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that 
injured his back in Korea.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a low back disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


